Citation Nr: 1210931	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date prior to March 17, 2006, for the award of service connection for residuals of a neck injury.  

2.  Entitlement to an effective date prior to March 17, 2006, for the award of service connection for ocular migraines.  

3.  Entitlement to an effective date prior to March 17, 2006, for the award of service connection for peripheral neuropathy of the right hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, the Veteran testified via video before an Acting Veterans Law Judge.  A written transcript of this hearing has been added to the claims file.  

This appeal was previously presented to the Board in May 2010, at which time it was remanded for additional development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the record reflects that the Veteran was afforded a video hearing before an Acting Veterans Law Judge in April 2010.  The Acting Veterans Law Judge who conducted this hearing is no longer with the Board, and in February 2012, the Veteran was offered another hearing before a current Veterans Law Judge.  She responded that same month, stating she desired another video hearing at the RO before a Veterans Law Judge.  In light of this pending request, this claim is remanded to afford the Veteran a hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video hearing in appropriate docket order before a Veterans Law Judge.  The appellant should be afforded adequate notice of the time and date thereof.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

